Title: To Alexander Hamilton from Nathaniel Chipman, 14 July 1788
From: Chipman, Nathaniel
To: Hamilton, Alexander


Tinmouth [Vermont] July 14. 1788
Sir
Your character as a federalist, has induced me, altho’ personally unknown to you, to address you on a subject of very great importance to the State of Vermont, of which I am a citizen, and from which, I think, may be derived a considerable advantage to the fœderal Cause. Ten States have now adopted the new fœderal plan of government. That it will now succeed is beyond doubt; what disputes the other states may occasion, I know not. The people of this State, could certain obstacles be removed, I believe, might be induced almost unanimously to throw themselves into the fœderal Scale. You are not unacquainted with the Situation of a considerable part of our landed property. Many grants were formerly made, by the government of New York, of lands within this territory, while under that jurisdiction. On the assumption of government by the people of this State, the same lands, partly it is said, for want of ⟨in⟩formation respecting the true Situation of those grants, and partly from ⟨the⟩ opinion prevailing with our then Leaders, that the New York grants within this territory were of no validity, have been granted to others under the authority of this state. It is now generally believed that should we be receivd into the union the New York grants would in the federal Court be prefered to those of Vermont. The Legislature of this State have in some instances made a compensation to the grantees under New York; and I am persuaded, were it in their power, would gladly do the same for others, but they are possessed of no more land for that purpose. For these reasons, I presume, no others, the Governor and some few gentlemen deeply interested in those lands under Vermont have expressed themselves some what bitterly against the new federal plan of government. Indeed were we to be admitted unconditionally it would introduce much confusion. Now, Sir, permit me to ask, whether you do not think it probable, that the fœderal Legislature, when formed, might, on our accession, be induced on some terms to make a compensation to the New York grantees out of their western land? and whether those grantees might not be induced to accept of such compensation? Let me farther Suggest whether it might be favorable for Vermont to make some of those amendments, which have been proposed by Several States, and which I think are generally within the power of the fœderal Legislature the basis of her admission? Could the difficulties, I have mentioned, be removed all interest in opposition would here be reconciled; the Idea of procuring Justice to be done those, whom we had, perhaps, injured by our too precipitate measures, and of being connected with a government which promises to be efficient, permanent and honorable, would I am persuaded produce the greatest unanimity on the Subject. If you think these matters worthy the attention of the friend of the confederacy, be good enough to write me by my brother, who will be the bearer of this.
Our Legislature will meet in October, when these matters will be taken up Seriously. Several gentlemen of my acquaintance who are men of influence, and will be members of the Legislature have requested me to procure all the information in my power on this Subject. Any thing you may communicate to me in confidence will be Sacredly attended to, of which Mr. Kelly who writes by the same opportunity will give you the fullest assurance.
I am Sir with Sentiments of esteem your most obedient Servant
Nathl Chipman
Alexdr Hamilton Esqr.

